Citation Nr: 1034862	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  01-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
gastroenteritis and if so whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1971 to September 
1973.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
gastroenteritis.  In April 2010, the Board remanded the Veteran's 
appeal to the RO for additional action.  

The issue of service connection for a chronic post-operative 
gastrointestinal disorder to include gastroenteritis, peptic 
ulcer disease, gastroesophageal reflux disease, and a H. pylori 
infection is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In November 1984, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
service connection for gastroenteritis.  The Veteran was notified 
of the adverse decision and his appellate rights in November 
1984.  The Veteran did not submit a notice of disagreement with 
the decision.  

2.  The documentation submitted since the November 1984 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The November 1984 RO decision denying service connection for 
gastroenteritis is final.  New and material evidence sufficient 
to reopen the Veteran's service connection for gastroenteritis 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for gastroenteritis and remands 
the issue to the RO for additional action.  Therefore, no 
discussion of VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  


I.  Prior RO Decisions

In May 1977, the RO denied service connection for a disability 
resulting from a stomach condition as the records did not show 
the condition was incurred in or aggravated by service and that 
it still existed.  The Veteran was provided with appellate rights 
but did not appeal the decision or submit new and material 
evidence within one year.  Accordingly, the determination is 
final.  

In July 1981, the RO denied service connection for 
gastroenteritis as the claimed disorder was not found on 
examination.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in July 1981.  The Veteran did 
not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The report of his December 1970 physical 
examination for service entrance states that the Veteran 
presented a history of "car sickness."  No gastrointestinal 
abnormalities were identified.  A March 1971 Army treatment entry 
states that the Veteran complained of a history of stomach 
trouble in civilian life.  Treatment entries dated in June 1971 
and October 1971 state that the Veteran complained of stomach 
pain and diarrhea.  Impressions of gastroenteritis were advanced.  
A February 1973 treatment entry states that the Veteran 
complained of extreme malaise and diarrhea.  An impression of 
viral gastroenteritis was advanced.  The report of the Veteran's 
June 1973 physical examination for service separation does not 
identify any chronic gastrointestinal disorders or abnormalities.  
The report of a May 1981 VA examination for compensation purposes 
states that the Veteran was diagnosed with "history of ulcers 
moderately symptomatic."  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for gastroenteritis.  In 
November 1984, the RO confirmed and continued the earlier denial 
as new and material evidence had not been submitted.  The Veteran 
was informed in writing of the adverse determination and his 
appellate rights in November 1984.  The Veteran did not submit a 
NOD with the decision.  

The additional evidence considered by the RO in reaching its 
November 1984 determination may be briefly summarized.  VA 
treatment records dated between November 1983 and October 1984 
reflect that the Veteran was seen for gastrointestinal 
complaints.  VA clinical documentation dated in February 1984 
indicates that the Veteran had a history of peptic ulcer disease 
and had undergone a vagotomy and pyloroplasty.  In his October 
1984 application to reopen his claim of entitlement to service 
connection for gastroenteritis, the Veteran conveyed that he had 
been treated for a "nervous stomach" during active service and 
subsequently diagnosed with peptic ulcer disease following 
service separation.  

II.  New and Material Evidence

"New and material evidence" is defined by the provisions of 38 
C.F.R. § 3.156.  That regulation has been amended during the 
pendency of the instant appeal. The amended version of 38 C.F.R. 
§ 3.156(a) applies only to applications filed on or after August 
29, 2001.  As the Veteran's application to reopen his claim of 
entitlement to service connection for gastroenteritis was 
received in May 2000, the prior version of 38 C.F.R. § 3.156 is 
for application.  Title 38 of the Code of Federal Regulations 
(2001) states, in pertinent part, that: 

"New and material evidence" means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant and which, by 
itself or in connection with the evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the case.  38 
C.F.R. § 3.156 (2001).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the November 1984 RO determination 
includes VA clinical and examination documentation; Social 
Security Administration (SSA) documentation; and written 
statements from the Veteran.  A July 1987 endoscopy report 
includes an impression of double pylorus with active ulceration 
at site of previous perforation in surgically induced pylorus.  
An August 1987 VA medical record report includes a diagnosis of 
severe peptic ulcer disease.  In the substantive appeal, the 
Veteran asserted that he had stomach problems and treatment from 
service until the present.  In March 2000, he was diagnosed as 
having deep duodenal ulcer and severe erosive gastritis.  In a 
February 2009 written statement, the Veteran advanced that he was 
receiving VA treatment for a chronic H. pylori infection related 
to his inservice gastrointestinal symptoms.  

The evidence described above shows that the Veteran has a current 
disability and that he reports continuity of symptomatology since 
service.  This evidence constitutes new and material evidence in 
that it is of such significance that it must be addressed in 
order to fairly decide the merits of the veteran's case.  As new 
and material evidence has been received, the Veteran's claim of 
entitlement to service connection for gastroenteritis is 
reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for gastroenteritis is granted.  

REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic gastrointestinal 
disorder is to be determined following a de novo review of the 
entire record.  

The Veteran asserts that service connection for a chronic 
post-operative gastrointestinal disorder to include 
gastroenteritis, peptic ulcer disease, and gastroesophageal 
reflux disease is warranted as he has experienced 
gastrointestinal symptoms during active service and until the 
present time.  Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In the Veteran's December 2009 written statement, he advances 
that he has been diagnosed with a H. Pylori infection and 
receives ongoing treatment record for that disorder at the Tampa, 
Florida, VA Medical Center.  The VA should obtain recent VA 
treatment records which could potentially be helpful in resolving 
the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Veteran was last afforded a VA gastrointestinal examination 
for compensation purposes in March 2009, however, the examiner 
did not consider the Veteran's reports of symptoms since service 
in rendering the opinion.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment from August 2004, including that 
provided at the Tampa, Florida, VA Medical 
Center, with the claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA examination to address the current 
nature and etiology of his chronic 
gastrointestinal disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should 
expressly state whether the Veteran has 
a chronic H. pylori infection.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified 
gastrointestinal disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice 
gastrointestinal complaints; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to the Veteran's appendectomy 
residuals.  The examiner must consider the 
Veteran's reports of continuity of symptoms 
since service in rendering an opinion as to 
whether currently diagnosed conditions are 
at least as likely as not related to 
service.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic post-operative gastrointestinal 
disorder to include gastroenteritis, peptic 
ulcer disease, gastroesophageal reflux 
disease, and a H. pylori infection on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


